Exhibit 24(b)(8.147) Fifth Amendment to the Fund Participation Agreement This Fifth Amendment dated as of September 17th , 2010 by and between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (ING Life), ReliaStar Life Insurance and Annuity Company (ReliaStar), and ReliaStar Life Insurance Company of New York (ReliaStar New York)(collectively the Company), Pioneer Investment Management Shareholder Services, Inc. (formerly Pioneering Services Corporation)(the Transfer Agent), and Pioneer Funds Distributor, Inc. (the Distributor), is made to the Fund Participation Agreement dated as of September 21, 2000, as amended by Amendment No. 1 (effective April 1, 2003), Amendment No. 2 (effective August 5, 2003), Amendment No. 3 (effective May 1 2004), and Amendment No. 4 (effective March 1, 2008). Unless otherwise indicated, terms defined in the Agreement are used herein as therein defined. WHEREAS , the parties reserved to themselves the right to amend the Agreement from time to time in a writing executed by the parties; and WHEREAS , the parties agree to amend the Agreement to revise the fees related to Class A shares of the Funds. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. Paragraph 1, Subparagraph (a.) contained in Schedule C of the Agreement is hereby amended as follows: 1. Servicing Fee (a) for Class A shares, on the annual rate of % (% quarterly) of the average net assets invested in the Funds in each calendar quarter. This fee shall be payable quarterly in arrears, as invoiced by ILIAC and ING Institutional to the Distributor for the amount of such fee; and 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. ING LIFE INSURANCE AND PIONEER INVESTMENT MANAGEMENT ANNUITY COMPANY SHAREHOLDER SERVICES, INC. By: /s/ Lisa S. Gilarde By: /s/ Tracy Connelly Name: Lisa S. Gilarde Name: Tracy Connelly Title: Vice President Title: SVP RELIASTAR LIFE INSURANCE COMPANY PIONEER FUNDS DISTRIBUTOR, INC. By: /s/ Robert Garrey By:: /s/ Joseph Kringdon Name: Robert Garrey Name: Joseph Kringdon Title: Vice President Title: President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Ralph Ferraro Name: Ralph Ferraro Title: Sr. Vice President 2
